Citation Nr: 1025259	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left 
ankle disability prior to January 17, 2008.  

2.  Entitlement to an initial compensable evaluation for a right 
ankle disability prior to January 17, 2008.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle disability prior to April 7, 2009, and in excess 
of 20 percent after April 7, 2009.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for a right ankle disability prior to April 7, 2009, and in 
excess of 20 percent after April 7, 2009.  

5.  Entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities prior to January 
17, 2008.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz


INTRODUCTION

The Veteran served on active duty from February 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the Veteran service connection for 
residuals, right and left ankle sprains, with separate non-
compensable ratings, effective April 18, 2007, and denied 
entitlement to a 10 percent evaluation for multiple non-
compensable service connected disabilities.  

Following the September 2007 rating decision on appeal, the 
Veteran filed a notice of disagreement (NOD), which was received 
by the RO in November 2007.  In this NOD, the Veteran objected to 
his not being compensated for his service connected ankle 
disabilities.  A January 2009 statement of the case (SOC) 
reflects the issues of entitlement to compensable ratings for 
left and right ankle disabilities and for a 10 percent rating 
based on multiple non-compensable disabilities.  The January 2009 
SOC increased the Veteran's ratings for his left and right ankle 
disabilities to 10 percent, effective November 21, 2008.  In 
March 2009 the RO received a written submission from the Veteran 
titled "Notice of Disagreement" noting that he disagreed with 
his ratings and that he believes he should be compensated from 
the time of inception, or at least from the time the claim has 
originated.  In a September 2009 SOC the RO added the issue of 
entitlement to an effective date earlier than November 21, 2008 
for the assignment of separate 10 percent ratings for the left 
and right ankle disabilities.  A September 2009 Decision Review 
Officer (DRO) decision granted the Veteran 20 percent evaluations 
for left and right ankle disabilities, effective April 7, 2009.  
An October 2009 DRO decision granted that Veteran 10 percent 
evaluations for left and right ankle disabilities, effective 
January 17, 2008.  While the issue of an earlier effective date 
prior to January 17, 2008 for a 10 percent rating of the ankles 
was indicated during the Veteran's Board hearing in April 2010, 
upon further review of the claims folder the Board notes that 
case law dictates that staged ratings are appropriate for the 
current claims, and that no earlier effective date claim for the 
grant of a higher rating is currently before the Board.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The issues have been re-
characterized to reflect this.  
 
Furthermore, the potential issues of earlier effective dates for 
the grant of service connection for left and right ankle 
disabilities are not before the Board.  The Veteran's purported 
March 2009 NOD was received more than one year after the 
September 2007 rating decision on appeal granting service 
connection for left and right ankle disabilities.  To prevent 
finality from attaching to a RO decision, the Veteran must have 
either not received notice of his appellate rights or filed a NOD 
within one year of notice of the decision.  See In the Matter of 
the Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated 
on other grounds, 149 F.3d 1360 (Fed.Cir. 1998) (discussing VA's 
obligation to provide notice to the claimant of appellate 
rights); see also 38 C.F.R. § 20.200.   

The United States Court of Appeals for Veterans Claims (Court) 
has held once a decision assigning an effective date has become 
final, as is the case here, a claimant may not properly file, and 
VA has no authority to adjudicate, a freestanding earlier 
effective date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  The Court reasoned that to allow such claims would 
vitiate the rule of finality.  Id.

In this case, none of the Veteran's statements contain specific 
allegations of error in fact or law in the September 2007 rating 
decision, as required to allege CUE.  38 C.F.R. § 3.105(a); see 
also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Thus, earlier effective date claims for the grant of service 
connection for left and right ankle disabilities is not before 
the Board.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in April 2010.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  Prior to January 17, 2008, the Veteran's left ankle 
disability does not manifest moderate limitation of motion, 
ankylosis, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy of the 
left ankle, or arthritis established by x-ray findings.  

2.  Prior to January 17, 2008, the Veteran's right ankle 
disability does not manifest moderate limitation of motion, 
ankylosis, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy of the 
left ankle, or arthritis established by x-ray findings.  

3.  Prior to April 7, 2009, the Veteran's left ankle disability 
does not manifest marked limitation of motion, ankylosis, 
ankylosis of the subastragalar or tarsal joint, malunion of the 
os calcis or astragalus, or astragalectomy of the left ankle, or 
involve 2 or more major or minor joint groups.  

4.  Prior to April 7, 2009, the Veteran's right ankle disability 
does not manifest marked limitation of motion, ankylosis, 
ankylosis of the subastragalar or tarsal joint, malunion of the 
os calcis or astragalus, or astragalectomy of the left ankle, or 
involve 2 or more major or minor joint groups.  

5.  After April 7, 2009, the Veteran's left ankle disability does 
not manifest ankylosis, ankylosis of the subastragalar or tarsal 
joint, malunion of the os calcis or astragalus, or astragalectomy 
of the left ankle, or involve 2 or more major or minor joint 
groups.  

6.  After April 7, 2009, the Veteran's right ankle disability 
does not manifest ankylosis, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy of the left ankle, or involve 2 or more major or 
minor joint groups.  

7.  At no time prior to January 17, 2008, have the Veteran's 
service-connected disabilities been shown to interfere with his 
ability to work.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
ankle disability prior to January 17, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5270-
5274 (2009).

2.  The criteria for an initial compensable rating for a right 
ankle disability prior to January 17, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5270-
5274 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left ankle disability prior to April 7, 2009, and 
in excess of 20 percent after April 7, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5270-
5274 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for a right ankle disability prior to April 7, 2009, and 
in excess of 20 percent after April 7, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5270-
5274 (2009).

5.  The criteria for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities have not been met.  
38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 C.F.R. 
§ 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issues of the evaluations to be assigned the now-service 
connected left and right ankle disabilities are "downstream" 
issues.  Hence, additional notification is not required.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection, including that concerning the issues of establishing 
higher evaluations and effective dates, in a May 2007 letter and 
post-adjudication notice by letter dated in March 2009.  

Although the letters noted above did not specifically inform the 
Veteran of how to substantiate his claim of entitlement to a 10 
percent for multiple, noncompensable, service-connected 
disabilities prior to January 17, 2008, the May 2007 and March 
2009 letters did inform the Veteran that the evaluation of a 
disability depends in part on the impact of the disability upon 
employment.  This is what must be shown to receive a 10 percent 
evaluation under 38 C.F.R. § 3.324 and thus meets the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, a January 2009 SOC noted that a 10 percent 
evaluation would be granted under 38 C.F.R. § 3.324 when two or 
more service-connected disabilities clearly interfere with normal 
employability.  The claim was subsequently re-adjudicated in the 
September, October, and November 2009 supplemental statements of 
the case (SSOCs).  The Veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  

Moreover, the claimant's knowledge can be imputed to him through 
his representative.  In this case, he has been represented by the 
American Legion, an organization that is well versed in Veterans' 
benefits law.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations and opinions as to the severity of his service 
connected disabilities.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.  

Analysis

The RO originally granted service connection for left and right 
ankle disabilities in the September 2007 rating decision on 
appeal, assigning separate 0 percent ratings under 38 C.F.R. § 
4.71a, DC 5271, effective April 18, 2007.  The RO increased the 
Veteran's ratings for left and right ankle disabilities to 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5271-5010, 
effective November 21, 2008, in a January 2009 DRO decision.  An 
October 2009 DRO decision granted the Veteran an effective date 
of January 17, 2008, for the assignment of 10 percent ratings for 
left and right ankle disabilities, and continued the Veteran's 20 
percent ratings for left and right ankle disabilities, effective 
April 7, 2009 under 38 C.F.R. § 4.71a, DC 5010-5271.

The Veteran contends that he is entitled to initial compensable 
evaluations for left and right ankle disabilities prior to 
January 17, 2008, initial evaluations in excess of 10 percent for 
left and right ankle disabilities prior to April 7, 2009, and in 
excess of 20 percent after April 7, 2009.  Specifically, the 
Veteran claims that he endures daily pain.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that there are varying and distinct levels of disability 
impairment severity during an appeal.  So, staged ratings 
(different disability ratings during various time periods) are 
appropriate when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59;see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The ankle can be rated under Diagnostic Codes 5270, 5271, 5272, 
5273, and/or 5274.  38 C.F.R. § 4.71a.  However, assigning 
multiple ratings for the Veteran's ankle disabilities would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

A.  Compensable Evaluation for Left and Right Ankle Disabilities 
prior to January 17, 2008  

A February 28, 2006 VA podiatry consultation report notes that 
the Veteran complained of left ankle discomfort for 7 months.  An 
examination revealed that the Veteran had good ankle range of 
motion, mild pronation on stance, and that an x-ray revealed a 
small plantar calcaneal spur; otherwise appears normal.  An 
impression of strain and metatarsalgia was given.  

A VA examination was conducted in July 2007.  The Veteran 
reported bilateral ankle pain, which was sharp in nature and 
occurred with walking.  He complained of bilateral ankle 
weakness, stiffness, and fatigability.  His standing tolerance 
was 30 minutes and walking tolerance was half a mile.  He owns an 
automobile business and is semi-retired.  A physical examination 
revealed that the Veteran's gait was non-antalgic; no assistive 
device was used.  There was no edema, erythremia, or warmth.  No 
tenderness to palpitation.  Range of motion with repetition times 
three was dorsiflexion of 0-20 degrees, plantar flexion of 0-40 
degrees.  There were no complaints of pain with ankle ranging.  
There was no further change in range with repetition due to pain, 
fatigue, weakness, or lack or endurance.  There was no varus or 
valgus angulation.  The examiner noted that a July 2007 x-ray 
report of the bilateral ankles documents normal findings, no 
degenerative changes noted.  A diagnosis of bilateral ankle 
strain was given.  

Diagnostic Code 5010, the diagnostic code under which the 
Veteran's left and right ankle disabilities are currently rated, 
arthritis due to trauma, is to be rated as degenerative arthritis 
under DC 5003.  Diagnostic Code 5003 provides that degenerative 
arthritis (hypertrophic or osteoarthritis), if established by X-
ray findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When 
range of motion findings do not support a compensable evaluation 
under the appropriate diagnostic code, Diagnostic Code 5003 
provides a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003.  

Prior to January 17, 2008, the medical evidence of record does 
not indicate that the Veteran had arthritis of either ankle 
confirmed by x-ray findings; rather the July 2007 VA examination 
report notes that the Veteran had no degenerative changes of his 
ankles.  Thus, the Veteran is not entitled to a 10 percent rating 
under DC 5003-5010 for either ankle.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010.  

Under DC 5270 a 20 percent evaluation is warranted for ankylosis 
of the ankle in plantar flexion less than 30 degrees, under DC 
5272 ankylosis of the subastragalar or tarsal joint in a good 
weight bearing position warrants a 10 percent rating, under DC 
5273 malunion of the os calcis or astragalus, moderate deformity, 
warrants a 10 percent rating, and under DC 5274 astragalectomy 
warrants a 20 percent rating.
Prior to January 17, 2008, the Veteran was not diagnosed with, 
nor does he contend that he had, ankylosis, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy of either ankle.  Therefore, the 
Veteran's ankles disabilities are not entitled to compensable 
ratings under DCs 5270, 5272, 5273, or 5274.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code under which 
the Veteran's left and right ankle disabilities are currently 
rated, a 10 percent rating is warranted if the ankle shows 
moderate limitation of motion.  As there is no regulatory 
definition of moderate limitation of motion, the Board must apply 
the term in a manner that is "equitable and just."  38 C.F.R. § 
4.2.  The normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  The February 28, 2006 VA podiatry 
consultation report notes that the Veteran had good ankle range 
of motion.  The July 2007 VA examination notes that the Veteran 
had bilateral ankle dorsiflexion of 0-20 degrees and plantar 
flexion of 0-40 degrees, and no further change in range with 
repetition due to pain, fatigue, weakness, or lack or endurance.  
Thus prior to January 17, 2008, the Veteran had normal 
dorsiflexion of his ankles and 40 out of 45 degrees of plantar 
flexion.  Given these findings, along with the February 2006 VA 
podiatry consultation report, which notes that the Veteran had 
good ankle range of motion, prior to January 17, 2008, the 
Veteran's left and right ankle disabilities cannot be reasonably 
classified as having moderate limitation of motion.  Thus, 
compensable ratings under DC 5271 prior to January 17, 2008, are 
not warranted.  

B.  Evaluation in excess of 10 percent for Left and Right Ankle 
Disabilities prior to April 7, 2009

A January 17, 2008 private treatment record notes that the 
Veteran was seen for bilateral ankle pain.  Current examination 
revealed instability of the left ankle, and dorsiflexion to 12 
degrees on the left and 15 degrees on the right.  Plantarflexion 
is 40 degrees bilaterally.  Eversion and inversion are 
respectively 10 and 30 degrees bilaterally.  X-rays were 
obtained, and assessments of instability of the left ankle and 
early degenerative joint disease (DJD), bilateral ankles were 
given.  

Diagnostic Code 5010, the diagnostic code under which the 
Veteran's left and right ankle disabilities are currently rated, 
arthritis due to trauma, is to be rated as degenerative arthritis 
under DC 5003.  In the absence of limitation of motion, a 20 
percent evaluation is granted where x-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003.  Individually, the Veteran's right and left 
ankle disabilities involves only his left or right ankle, and not 
two or more major or minor joints, and therefore he is not 
entitled to 20 percent evaluations under DC 5003 prior to April 
7, 2009.  

Prior to April 7, 2009, the Veteran has not been diagnosed with, 
nor does he contend that he had, ankylosis, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy of the left ankle.  Therefore, the 
Veteran's ankle disabilities are not entitled to compensable 
ratings under DCs 5270, 5272, 5273, or 5274.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code under which 
the Veteran's left and right ankle disabilities are currently 
rated, a maximum 20 percent rating is warranted if the ankle 
shows marked limitation of motion.  As there is no regulatory 
definition of marked limitation of motion, the Board must apply 
the term in a manner that is "equitable and just."  38 C.F.R. § 
4.2.  The normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  The January 17, 2008 private 
treatment record notes that the Veteran had dorsiflexion to 12 
degrees on the left and 15 degrees on the right.  Plantarflexion 
was 40 degrees bilaterally.  Thus prior to April 7, 2009, the 
Veteran had more than half the normal dorsiflexion of his 
bilateral ankles and 40 out of 45 degrees of plantar flexion 
bilaterally.  Given these findings, the Veteran's left and right 
ankle disabilities cannot be reasonably classified as having 
marked limitation of motion.  Thus, ratings in excess of 10 
percent under 38 C.F.R. § 4.71a, DC 5271 April 7, 2009, are not 
warranted.  38 C.F.R. § 4.71a.

C.  Evaluation in excess of 20 percent for Left and Right Ankle 
Disabilities after April 7, 2009

An April 7, 2009, VA examination report notes that the Veteran 
has a history of arthritis of both ankles; confirmed by MRI 
scans, degenerative arthritis.  He has achiness in his ankles 
every day.  He can walk without restriction, but in pain.  He is 
gainfully employed as a car salesman.  A physical examination 
revealed that his active range of motion is symmetrical, and he 
has 0-15 degrees of plantar flexion and 0-10 degrees of 
dorsiflexion.  Three repetitive motions were provided and 
revealed identical findings.  There was tenderness or pain upon 
pressure in the malleolus of both ankles.  There was no 
instability of the ankle joints.  A diagnostic impression of 
bilateral ankle arthritis was given.  

An April 9, 2009 private treatment record notes that a MRI of the 
left foot and ankle reveals a significant area of DJD of the 
talonavicular joint.  There is a subchondral cyst, narrowing of 
the joint space.  An assessment of instability of the left ankle 
with talonavicular DJD and peroneal tendonitis was given.  

An April 29, 2009 private treatment record notes that the Veteran 
has a longstanding complaint of bilateral ankle pain and 
instability, more so on the left than the right.  A physical 
examination revealed that passive range of motion of the ankle in 
dorsiflexion and plantar flexion was normal.  The ankle exhibited 
a grossly positive anterior drawer in neutral and 20 degrees of 
ankle plantar flexion, negative in 20 degrees of ankle dorsi 
flexion.  The treating physician noted that he appreciated no 
evidence of peroneal tendon subluxation.  MRI imaging of the left 
ankle revealed evidence of an ankle effusion.  An impression of 
left peroneal tenosynovitis was given.  

Diagnostic Code 5010, the diagnostic code under which the 
Veteran's left and right ankle disabilities are currently rated, 
arthritis due to trauma, is to be rated as degenerative arthritis 
under DC 5003.  In the absence of limitation of motion, a maximum 
20 percent evaluation is granted where x-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003.  Thus, the Veteran cannot be assigned ratings 
higher than he currently has under this Code.  

After April 7, 2009, the Veteran has not been diagnosed with, nor 
does he contend that he had, ankylosis, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy of the left ankle.  Therefore, the 
Veteran's ankle disabilities are not entitled to compensable 
ratings under DCs 5270, 5272, 5273, or 5274.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code under which 
the Veteran's left and right ankle disabilities are currently 
rated, a maximum 20 percent rating is warranted if the ankle 
shows marked limitation of motion.  Thus, the Veteran cannot be 
assigned ratings higher than he currently has under this Code.  

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected ankle disabilities, as indicated 
in the above discussions.  See DeLuca, supra.  The Veteran's 
complaints of pain, and the examiner's observations of pain and 
painful motion, were considered in the level of impairment and 
loss of function attributed to his disabilities.  

The Veteran genuinely believes that severity of his disabilities 
merit higher ratings.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of his 
service-connected ankle disabilities, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical and private 
professionals, which show that the criteria for a compensable 
disability for either ankle disability prior to January 17, 2008, 
or for an initial evaluation in excess of 10 percent for either 
ankle disability prior to April 7, 2009, and in excess of 20 
percent after April 7, 2009, have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Gilbert, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DCs 5003, 5010, 5270-5274.

As discussed above, higher ratings are not warranted for any 
period in question, and further staged ratings are not for 
application.  See Hart, 21 Vet. App. 505.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and increased ratings for left and right 
ankles disabilities are not warranted.  See Gilbert, supra.; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the Veteran's disability picture 
warrants a compensable rating on an extraschedular basis.  The 
regulation permits extra-schedular rating when "the schedular 
evaluations are found to be inadequate ... [because] the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In this 
case, the Veteran has not alleged any hospitalization and has 
presented no evidence, other than his unsubstantiated reports to 
VA examiners and his hearing testimony, indicating any marked 
interference with employment as a result of his ankle 
disabilities.  Furthermore, the Court in Thun v. Peake, 22 Vet. 
App. 111 (2008), held that if the claimant's disability picture 
is contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  The effects and 
symptoms of the Veteran's ankle disabilities have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  

D.  10 Percent for Multiple, Noncompensable, Service-Connected 
Disabilities prior to January 17, 2008.  

The Veteran seeks a 10 percent rating for multiple, 
noncompensable, service-connected disabilities prior to January 
17, 2008.  During the April 2010 Board hearing the Veteran 
testified that if he had ankle surgery he would be out of work 
for a month.  

Where a Veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, a 10 percent evaluation may be assigned, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the applicability 
of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 
Vet. App. 532, 541 (1993).

The September 2007 rating decision on appeal granted the Veteran 
service connection for left and right ankle disabilities, with 
separate non-compensable evaluations, effective April 18, 2007.  
He had no other service-connected disabilities.  Nor does he 
currently have any other service-connected disabilities.  An 
October 2009 DRO decision granted the Veteran separate 10 percent 
ratings for his left and right ankle disabilities, effective 
January, 17 2008.  

Therefore, as of January 17, 2008, the Veteran's two service 
connected disabilities were compensable.  The question becomes 
whether prior to January 17, 2008 the disabilities were of such 
character as to clearly interfere with the Veteran's normal 
employability such that a 10 percent rating may be assigned under 
38 C.F.R. § 3.324.

A VA examination was conducted in July 2007.  The Veteran 
reported bilateral ankle pain, which was sharp in nature and 
occurred with walking.  His standing tolerance was 30 minutes and 
walking tolerance was one half a mile.  He owned an automobile 
business and was semi-retired.  

An April 2009 VA examination noted that the Veteran was gainfully 
employed as a car salesman.  

In considering all of the evidence under the laws and regulations 
set forth above, the Board concludes that the Veteran is not 
entitled to a 10 percent evaluation for his non-compensable 
service connected ankle disabilities prior to January 17, 2008.  
The Board acknowledges that the nature of these disabilities is 
permanent; however, the evidence of record does not reflect that 
these disabilities clearly interfere with normal employability.  
There is simply no competent or credible evidence of record that 
the Veteran's service-connected disabilities, either individually 
or in combination, have "clearly" interfered with his normal 
employability, or, indeed, have had any measurable negative 
effect on his employability during the appeal period.  The 
Veteran does not report any lost time from work due to his 
disabilities.  The Board does note that the Veteran is employed 
in the capacity of car salesman and that he has reported that he 
has limitations regarding standing and walking, however the fact 
that he has ankle pain alone does not establish that his ankle 
disabilities clearly interfere with normal employability.  For 
this reason, the Veteran is not entitled to a compensable 
evaluation under the provisions of 
38 C.F.R. § 3.324 prior to January 17, 2008.  .  

Thus, the Board finds that the preponderance of the evidence is 
against a finding of a 10 percent evaluation for the Veteran's 
non-compensable disabilities pursuant to 38 C.F.R. § 3.324.  
Accordingly, a 10 percent evaluation pursuant to 
38 C.F.R. § 3.324 prior to January 17, 2008 is not warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.324, Gilbert, 1 
Vet. App. 49.  

(The Order follows on the next page.)



ORDER

Entitlement to an initial compensable evaluation for a left ankle 
disability prior to January 17, 2008, is denied.  

Entitlement to an initial compensable evaluation for a right 
ankle disability prior to January 17, 2008, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
a left ankle disability prior to April 7, 2009, and in excess of 
20 percent after April 7, 2009, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
a right ankle disability prior to April 7, 2009, and in excess of 
20 percent after April 7, 2009, is denied.  

Entitlement to a 10 percent rating for multiple, noncompensable, 
service-connected disabilities prior to January 17, 2008 is 
denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


